Exhibit 10.18

EXECUTION COPY

SIXTH AMENDMENT AGREEMENT

Dated as of March 31, 2009

by and among

RESIDENTIAL FUNDING COMPANY, LLC,

as Borrower,

GMAC MORTGAGE, LLC,

as Borrower,

RESIDENTIAL CAPITAL, LLC AND CERTAIN OTHER

AFFILIATES OF THE BORROWERS PARTY HERETO,

as Guarantors or Obligors,

and

GMAC LLC,

as Initial Lender and as Lender Agent

and

Certain Other Financial Institutions and Persons from

time to time party hereto as Lenders



--------------------------------------------------------------------------------

This SIXTH AMENDMENT AGREEMENT (this “Agreement”) dated as of March 31, 2009
(the “Amendment Effective Date”), is by and among Residential Funding Company,
LLC, a Delaware limited liability company (“RFC”), GMAC Mortgage, LLC,
a Delaware limited liability company (“GMAC Mortgage” and, together with RFC,
each a “Borrower” and, collectively, the “Borrowers”), Residential Capital, LLC
and the other Affiliates of the Borrowers party hereto as Guarantors (each, a
“Guarantor”), the Affiliates of the Borrower party hereto as obligors, and GMAC
LLC, a Delaware limited liability company, in its capacity as Initial Lender and
as agent for the Lenders (in such capacity, the “Lender Agent”).

Reference is hereby made to the Loan Agreement dated as of June 4, 2008 among
the Borrowers, the Guarantors, the Lenders, the Lender Agent, the various other
parties signatory thereto as obligors and Wells Fargo Bank, N.A. (as amended and
modified through the date hereof, the “Loan Agreement”).

RECITALS

1. Each of the parties hereto is a party to the Loan Agreement.

2. The parties hereto desire to make certain amendments to the Loan Agreement.

3. Each of the parties hereto, by its signature hereto, hereby acknowledges,
consents and agrees to the changes set forth herein.

4. In consideration of the premises and mutual agreements herein contained and
for good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:

ARTICLE I

DEFINED TERMS

SECTION 1.1 Capitalized terms used herein and not otherwise defined shall have
the meaning set forth in the Loan Agreement.

ARTICLE II

AMENDMENTS TO THE LOAN AGREEMENT

SECTION 2.1 Amendment to the Loan Agreement. Each of the parties hereto hereby
consents and agrees that the Loan Agreement shall be amended as of the Amendment
Effective Date as follows:

(a) Section 7.01(h) of the Loan Agreement is hereby amended and restated in full
to read as follows:

“(h) GMAC Mortgage shall maintain either (i)(1) at all times while Fannie Mae is
utilizing the monthly Peak Score rating system, a monthly Peak Score which
equates to “Excellent” or better or (2) at all times after Fannie Mae has
developed and implemented a replacement rating system for the monthly Peak Score
rating system, a score or rating in respect of such replacement rating system



--------------------------------------------------------------------------------

that is reasonably equivalent to a monthly Peak Score of “Excellent” or better,
as agreed upon by the Lender Agent and GMAC Mortgage, or (ii) an Investor
Reporting and Remitting rating from Freddie Mac which equates to “Tier 2” or
better.”

ARTICLE III

CONDITIONS TO EFFECTIVENESS

SECTION 3.1 Amendment Effective Date. This Agreement and the provisions
contained herein shall become effective as of the Amendment Effective Date.

ARTICLE IV

NOTICES, ACKNOWLEDGEMENTS, CONFIRMATION AND REPRESENTATIONS

AND WARRANTIES

SECTION 4.1 Notice. Each party hereto hereby acknowledges timely notice of the
execution of this Agreement and of the transactions and amendments contemplated
hereby. Each party hereto hereby waives any notice requirement contained in the
Loan Agreement or the Facility Documents with respect to the execution of this
Agreement.

SECTION 4.2 Reservation of Rights. The Obligors each hereby acknowledge and
agree that none of this Agreement, the making of any loan under the Loan
Agreement by GMAC LLC and GMAC LLC’s or the Lender Agent’s consent thereto
either before or after the Effective Date shall constitute (w) an approval of
the accuracy of all or any portion of any Borrower funding request or related
certification, (x) a waiver or forbearance by GMAC LLC or the Lender Agent under
any of the Facility Documents, (y) the acceptance by any Lender or the Lender
Agent of any course of conduct by any Obligor or any other Person or (z) an
agreement by GMAC LLC or the Lender Agent to amend any of the Facility Documents
without all required approvals or related certification. The Obligors each
hereby further acknowledge and agree that GMAC LLC and the Lender Agent reserve
all rights, remedies and options under the Facility Documents to require either
Borrower to satisfy in all respects the conditions relating to the making of any
loan under the Facility Documents and each Obligor to perform all of its
obligations under the Facility Documents which are then due and owing or are
susceptible of performance, as the case may be.

SECTION 4.3 Confirmation of the Facility Documents. The Obligors each hereby
acknowledge and agree that, except as herein expressly amended, the Loan
Agreement and each other Facility Document are each ratified and confirmed in
all respects and shall remain in full force and effect in accordance with their
respective terms. Without limiting the foregoing, each Obligor ratifies and
reaffirms (a) its grant of a security interest in all the Collateral pledged by
it, and represents, confirms and agrees that such security interest is a first
priority perfected security interest (subject to Permitted Liens) securing all
Obligations and (b) all of its other obligations under the Facility Documents
executed and delivered by it. As of the Amendment Effective Date, each reference
in the Loan Agreement to “this Agreement” or in any other Facility Document to
the “Loan Agreement” shall mean the Loan Agreement as amended by this Agreement,
and as hereinafter amended or restated.

 

   2    Sixth Loan Agreement Amendment



--------------------------------------------------------------------------------

SECTION 4.4 Representations and Warranties. By its signature hereto, each
Obligor hereby represents and warrants that, before and after giving effect to
this Agreement, as follows:

(a) Its representations and warranties set forth in the Facility Documents are
true and correct as if made on the date hereof, except to the extent they
expressly relate to an earlier date; and

(b) No Default has occurred and is continuing.

ARTICLE V

MISCELLANEOUS

SECTION 5.1 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF
LAWS PRINCIPLES (BUT WITH REFERENCE TO SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW, WHICH BY ITS TERMS APPLIES TO THIS AGREEMENT).

SECTION 5.2 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original (whether such
counterpart is originally executed or an electronic copy of an original and each
party hereto expressly waives its rights to receive originally executed
documents) and all of which when taken together shall constitute one and the
same agreement.

SECTION 5.3 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO A TRIAL BY JURY WITH RESPECT TO ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT.

SECTION 5.4 Entire Agreement. This Agreement, the Loan Agreement and the other
Facility Documents embody the entire agreement and understanding of the parties
hereto and supersede any and all prior agreements, arrangements and
understanding relating to the matters provided for herein.

SECTION 5.5 Captions. The various captions in this Agreement are included for
convenience only and shall not affect the meaning or interpretation of any
provision of this Agreement.

SECTION 5.6 Severability. If any provision of this Agreement, or the application
thereof to any party or any circumstance, is held to be unenforceable, invalid
or illegal (in whole or in part) for any reason (in any jurisdiction), the
remaining terms of this Agreement, modified by the deletion of the unenforceable
invalid or illegal portion (in any relevant jurisdiction), will continue in full
force and effect, and such unenforceability, invalidity or illegality will not
otherwise affect the enforceability, validity or legality of the remaining terms
of this Agreement so long as this Agreement, as so modified, continues to
express, without material change, the original intentions of the parties as to
the subject matter hereof and the deletion of such portion of this Agreement
will not substantially impair the respective expectations of the parties or the
practical realization of the benefits that would otherwise be conferred upon the
parties.

 

   3    Sixth Loan Agreement Amendment



--------------------------------------------------------------------------------

SECTION 5.7 SUBMISSION TO JURISDICTION. EACH PARTY HERETO HEREBY SUBMITS TO THE
NONEXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK FOR PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY
HERETO IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION
WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH
PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING
BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. EACH PARTY
HERETO HEREBY CONSENTS TO PROCESS BEING SERVED IN ANY SUIT, ACTION OR PROCEEDING
WITH RESPECT TO THIS AGREEMENT, OR ANY DOCUMENT DELIVERED PURSUANT HERETO BY THE
MAILING OF A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID,
RETURN RECEIPT REQUESTED, TO ITS RESPECTIVE ADDRESS SPECIFIED AT THE TIME FOR
NOTICES UNDER THIS AGREEMENT OR TO ANY OTHER ADDRESS OF WHICH IT SHALL HAVE
GIVEN WRITTEN OR ELECTRONIC NOTICE TO THE OTHER PARTIES. THE FOREGOING SHALL NOT
LIMIT THE ABILITY OF ANY PARTY HERETO TO BRING SUIT IN THE COURTS OF ANY
JURISDICTION.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

   4    Sixth Loan Agreement Amendment



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

RESIDENTIAL FUNDING COMPANY, LLC, as Borrower By:  

/s/ Melissa White

Name:   Melissa White Title:   Assistant Treasurer

GMAC MORTGAGE, LLC,

as Borrower

By:  

/s/ Melissa White

Name:   Melissa White Title:   Assistant Treasurer

 



--------------------------------------------------------------------------------

GMAC LLC,

as Lender Agent and as Initial Lender

By:  

/s/ David C. Walker

Name:   David C. Walker Title:   Group Vice President and Treasurer



--------------------------------------------------------------------------------

Acknowledged and Agreed:

RESIDENTIAL CAPITAL, LLC,

as Guarantor

By:  

/s/ John M. Peterson

Name:   John M. Peterson Title:   Assistant Treasurer

GMAC RESIDENTIAL HOLDING COMPANY,

LLC, as Guarantor

By:  

/s/ Melissa White

Name:   Melissa White Title:   Assistant Treasurer

GMAC-RFC HOLDING COMPANY, LLC,

as Guarantor

By:  

/s/ Melissa White

Name:   Melissa White Title:   Assistant Treasurer

HOMECOMINGS FINANCIAL, LLC,

as Guarantor

By:  

/s/ Melissa White

Name:   Melissa White Title:   Assistant Treasurer

 



--------------------------------------------------------------------------------

Acknowledged and Agreed:

RESIDENTIAL MORTGAGE REAL ESTATE

HOLDINGS, LLC, as Obligor

By:  

/s/ Melissa White

Name:   Melissa White Title:   Assistant Treasurer

RESIDENTIAL FUNDING REAL ESTATE

HOLDINGS, LLC, as Obligor

By:  

/s/ Melissa White

Name:   Melissa White Title:   Assistant Treasurer

HOMECOMINGS FINANCIAL REAL ESTATE

HOLDINGS, LLC, as Obligor

By:  

/s/ Melissa White

Name:   Melissa White Title:   Assistant Treasurer

EQUITY INVESTMENT I, LLC,

as Obligor

By:  

/s/ John M. Peterson

Name:   John M. Peterson Title:   Treasurer

DEVELOPERS OF HIDDEN SPRINGS, LLC,

as Obligor

By:  

/s/ John M. Peterson

Name:   John M. Peterson Title:   Treasurer

 



--------------------------------------------------------------------------------

DOA HOLDING PROPERTIES, LLC, as Obligor By:  

/s/ John M. Peterson

Name:   John M. Peterson Title:   Treasurer

RFC ASSET HOLDINGS II, LLC,

as Obligor

By:  

/s/ John M. Peterson

Name:   John M. Peterson Title:   Treasurer

PASSIVE ASSET TRANSACTIONS, LLC,

as Obligor

By:  

/s/ John M. Peterson

Name:   John M. Peterson Title:   Treasurer

GMAC MODEL HOME FINANCE I, LLC,

as Obligor

By:  

/s/ John M. Peterson

Name:   John M. Peterson Title:   Treasurer

EQUITY INVESTMENT IV, LLC,

as Obligor

By:  

/s/ John M. Peterson

Name:   John M. Peterson Title:   Treasurer

 



--------------------------------------------------------------------------------

AMERILAND, LLC, as Obligor By:   REG-PFH, LLC, its sole member By:  

/s/ John M. Peterson

Name:   John M. Peterson Title:   Treasurer

REG-PFH, LLC,

as Obligor

By:  

/s/ John M. Peterson

Name:   John M. Peterson Title:   Treasurer

HOME CONNECTS LENDING SERVICES, LLC,

as Obligor

By:  

/s/ John M. Peterson

Name:   John M. Peterson Title:   Treasurer

MINT I, LLC,

as Obligor

By:  

/s/ John M. Peterson

Name:   John M. Peterson Title:   Treasurer

MINT I VFN HOLDINGS, LLC,

as Obligor

By:  

/s/ John M. Peterson

Name:   John M. Peterson Title:   Treasurer

GMACR MORTGAGE PRODUCTS, LLC,

as Obligor

By:  

/s/ John M. Peterson

Name:   John M. Peterson Title:   Treasurer

 



--------------------------------------------------------------------------------

DITECH, LLC, as Obligor By:  

/s/ John M. Peterson

Name:   John M. Peterson Title:   Treasurer

RESIDENTIAL CONSUMER SERVICES, LLC,

as Obligor

By:  

/s/ John M. Peterson

Name:   John M. Peterson Title:   Treasurer

GMAC MORTGAGE USA CORPORATION,

as Obligor

By:  

/s/ John M. Peterson

Name:   John M. Peterson Title:   Treasurer

RESIDENTIAL FUNDING MORTGAGE
SECURITIES I, INC.,

as Obligor

By:  

/s/ John M. Peterson

Name:   John M. Peterson Title:   Treasurer

 



--------------------------------------------------------------------------------

RFC ASSET MANAGEMENT, LLC as Obligor By:  

/s/ John M. Peterson

Name:   John M. Peterson Title:   Treasurer

RFC SFJV-2002, LLC,

as Obligor

By:  

RFC ASSET MANAGEMENT, LLC,

its sole member

By:  

/s/ John M. Peterson

Name:   John M. Peterson Title:   Treasurer

RCSFJV2004, LLC,

as Obligor

By:  

RFC ASSET MANAGEMENT, LLC,

its sole member

By:  

/s/ John M. Peterson

Name:   John M. Peterson Title:   Treasurer